UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-4994



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NASRIN SAADVANDI,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-98-241-A)


Submitted:   March 20, 2003                 Decided:   April 3, 2003


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Drewry B. Hutcheson, Jr., MCGINLEY, ELSBERG & HUTCHESON, P.L.C.,
Alexandria, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Morris R. Parker, Jr., Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nasrin Saadvandi appeals the district court order denying her

motion for a new trial.   We review the denial of a motion for a new

trial based upon newly discovered evidence for abuse of discretion.

United States v. Arrington, 757 F.2d 1484, 1486 (4th Cir. 1985).

Under United States v. Bales, 813 F.2d 1289, 1294 (4th Cir. 1987),

there are five factors to review when determining whether to grant

a motion for a new trial.   Unless the district court finds in the

affirmative for all five factors, a new trial is not warranted.

United States v. Chavis, 880 F.2d 788, 793 (4th Cir. 1989).   After

reviewing the record, we find the district court did not abuse its

discretion.

     Accordingly, we affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2